Citation Nr: 1607505	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

As confirmed by an August 1984 Administrative Decision of record, the Veteran served on active duty from August 1974 to July 1976 and this period of service is honorable for VA purposes.  The Veteran served from July 1976 to June 1979 but was discharged dishonorably for VA purposes for that period of time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in November 2015.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, during the November 2015 Board hearing, the Veteran indicated that he is currently receiving treatment at the Lebanon VA Medical Center and the Harrisburg Veterans' Center.  He also indicated that he received PTSD treatment in Montrose, New York and Belvedere, New York in 2013 or 2014.  On remand, the Board requests these records be obtained and associated with the claims file.

Second, the Veteran has consistently stated he was beaten by W.H.P. at Fort Dix, New Jersey in February 1975; he stated that this incident was the stressor that caused his PTSD.  The RO's Statement of the Case states that the evidence reviewed does not establish that a stressful experience occurred, but the record does not include a memorandum of formal finding on the matter.  Upon remand, the Board requires that the AOJ endeavor to corroborate the Veteran's stressor, and if it is not possible to do so, to enter a formal finding on a lack of information required to verify stressor outlining all efforts to corroborate the stressor.

Finally, after the above is completed, the Board requests an additional VA examination for psychiatric disability be conducted.  The Board specifically requests that the VA examiner address the diagnosis of PTSD reflected in the Veteran's Social Security Administration medical records.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records and request permission from the Veteran to associate any outstanding private treatment records or ask that the Veteran submit the records himself.  

Particular attention is directed to current treatment at the Lebanon VA Medical Center and the Harrisburg Vet Center, and PTSD treatment received in Montrose, New York and Belvedere, New York in 2013 or 2014.  

If these records are unable to be obtained, a negative response should be recorded and added to the claims file.

2.  Please complete efforts to corroborate the Veteran's stressor, and if it is not possible to do so, enter a formal finding on a lack of information required to verify stressors outlining all efforts to corroborate the stressor.  The stressor is that the Veteran contends that he was beaten by W.H.P. at Fort Dix, New Jersey in February 1975.

3. After the above is complete, schedule a psychiatric VA examination. The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination. A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

In conjunction with the examination: 

(a)  Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist should review the record and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD. The examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s). In the report, the examiner should address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether the symptoms are related to any identified stressor that is not related to fear of hostile military or terrorist activity.  Stressors advanced by the Veteran that should be addressed include his statements that he was beaten by a peer during service.

The Board specifically requests that the VA examiner address the diagnosis of PTSD reflected in the Veteran's Social Security Administration medical records.

(b)  The examiner should state all psychiatric diagnoses, including but not limited to PTSD.  For each mental disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the diagnosed mental disability had its onset during active service, including as due to the aforementioned stressor, is otherwise etiologically related to service, and/or was permanently aggravated by active service.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



